DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aburatani et al (US 2014/0227610).  
	Aburatani teaches lithium sulfide powder having an average particle size of 450 m and BET SSA of 14.8 m2/g (para. 231-232) which are well within the claimed range of 20-1500 m and 1-100 m2/g, respectively.  The process limitation as recited in claim 15 is not given patentable weight because it has been held that the patentability of a product does not depend on its method of production. If the product in the product by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.  

Claims 1-7, 9-12, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKADA et al ((US 5,958,281).
	Claims 1 and 6:  With regards to claim 6, Takada teaches a method of making lithium sulfide comprising  step 1 which is heating lithium hydroxide monohydrate having an average particle size of 700 to 1200 m, which is well within the claimed range of 150-2000 m, to a reaction temperature of 250oC, which is well within the claimed range of 150-450oC, in an inert gas (argon) to remove water absorbed to the resulted anhydrous lithium hydroxide and water crystallization, and step 2, which is changing the gas to hydrogen sulfide, which is a sulfur source, and continuing the reaction for 60 minutes to obtain lithium sulfide.  See Takada, column 5, lines 45-59.  With regards to claim 1, Takada does not report the particle size and BET specific surface area (“SSA”) of the resulted lithium sulfide; however, because the lithium sulfide is produced by a process identical to the process recited in the instant claim 6 as discussed immediately above, the lithium sulfide resulted from Takada process necessarily possesses the average particle size and BET SSA within the claimed range.  
	Claim 2:  Takada teaches that the carbon or metallic elements do not remain in the resultant lithium sulfide (col. 3, last paragraph) and thus the solid electrolyte is completely free from carbon or metallic elements (paragraph bridging columns 3 and 4) .  In other words, the conversion rate of the powder to sulfidic solid electrolyte is at least 2S powder of Takada is expected to exhibit a conversion rate to sulfidic solid electrolytes of at least 90wt%.
	Claims 3 and 4:  Takada process of making lithium sulfide is identical to the process recited in claim 6 as discussed above, and Takada states that the lithium sulfide is “completely free from carbon or metallic elements as an impurity” (Takada, paragraph bridging columns 3 and 4).  Accordingly, the metal ionic impurities as recited in the instant claims 3 and 4 are met by the lithium sulfide of Takada.  In addition, as far as impurities are concerned, lithium sulfide powders where impurities are “completely free” or present at 0.01 ppm or at 1 ppm are essentially the same because such range of impurities would not affect functions or properties of the powder.
	Claim 5:  Applicant admits that the free-flowing property of the powder corresponds to an average particle size of 250-2000 m (instant specification, page 4, 4th paragraph). The lithium sulfide powder of Takada possess the same average particle size (700-1200 m), the same BET SSA and made by essentially the same process as that of the claimed invention as discussed in claims 1 and 6 above.  Therefore, it is expected that the powder is free-flowing.
	Claim 7:  The reaction in step 1 is 250oC (Takada, col. 5, lines 53-54) which is well within the claimed range of 200-400oC.  
	Claim 9:  Takada teaches changing the inert gas (Ar) to H2S gas in step 2 (Takada, col. 5, lines 54-58) which inherently covers a range from 0 vol% of Ar in 100 vol% of H2S (at the point of complete gas replacement) to 1 vol% of H2S in 99 vol% of Ar (during transitional period).  
2S, the flow rate is not explicitly mentioned which indicates that the flow rate remains the same at 1000 ml/min which is equivalent to 60 L/hour, which is well within the claimed range of 1 to 10,000 L/h and 10-1000 L/h.  
	Claim 12:  The inert gas is argon (Takada, col. 5, lines 51-55).
	Claim 14:  Takada teaches a reaction temperature of step 2 being set at 100 to 450oC (col. 12, lines 28-31 and Table 13), which is well within the claimed range of 20C to 450oC.  
	Claim 15:  Takada does not report the particle size and BET SSA of the resulted lithium sulfide; however, because the lithium sulfide is produced by a process identical to the process of the claimed invention as discussed in claims 1, 6, 7, 9-12, and 14 above, the lithium sulfide resulted from Takada process necessarily possesses the average particle size and BET SSA within the claimed range.  
	Claim 17:  Takada teaches a reaction temperature of step 2 being set at 200oC and 400oC (col. 12, lines 28-31, and Table 13, 3rd and 5th rows).
	Claim 18:  Takada teaches changing inert gas (Ar) to H2S gas in step 2 (Takada, col. 5, lines 54-58) which inherently covers a range from 0 vol% of Ar in 100 vol% of H2S (at the point of complete gas replacement) to 1 vol% of H2S in 99 vol% of Ar (during transitional period).  
	Claim 20:  Applicant admits that the free-flowing property of the powder corresponds to an average particle size of 250-2000 mm (instant specification, page 4, 4th paragraph). The lithium sulfide powder of Takada possess the same average particle m), the same BET SSA and made by essentially the same process as that of the claimed invention as discussed in claims 1 and 6 above.  Therefore, it is expected that the powder is free-flowing.

Examiner’s Notes on Prior Art References
The reference EP 0 802 574 A2 cited in the WIPO Written Opinion appears to disclose the same subject matter as that of the Takada reference (US 5,958,281) applied in the rejections above.  The reference EP 2 759 525 cited in the WIPO Written Opinion appears to disclose the same subject matter as that of the Aburatani (US 2014/0227610) applied in the rejection above.  

Allowable Subject Matter
Claims 8, 13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The method of Takada is considered substantially similar to the claimed method as discussed above; however, Takada fails to teach the process conditions as required in the instant claims 8, 16 and 19.  There is no guidance or suggestion that would have made such process conditions obvious.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 27, 2021
/HOA (Holly) LE/Primary Examiner, Art Unit 1788